t c memo united_states tax_court joan phyllis levy petitioner v commissioner of internal revenue respondent docket no filed date james s caris for petitioner timothy r maher for respondent memorandum findings_of_fact and opinion gerber chief_judge this case arises from petitioner’s request for relief from joint_and_several_liability under sec_6015 for and the issues for decision are whether petitioner is entitled to relief under sec_6015 or c with respect to and whether respondent abused his discretion in denying petitioner relief under sec_6015 with respect to each of petitioner’s taxable years and findings of fact2 a background at the time her petition was filed petitioner resided in miami-dade county florida petitioner received a bachelor of arts degree in elementary education in shortly after obtaining her bachelor’s degree petitioner worked as a substitute teacher for approximately a year petitioner and her former husband dr mitchell levy levy married during petitioner and levy had three children references to sec_6015 are to that section as added to the internal_revenue_code by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 sec_6015 generally applies to any liability for tax arising after date and any liability for tax arising on or before date that remains unpaid as of such date see 115_tc_183 affd 282_f3d_326 5th cir h conf rept pincite 1998_3_cb_747 all other section references unless otherwise indicated are to the internal_revenue_code in effect for the years in issue some of the facts have been stipulated and are found accordingly during their marriage nicole who was born in michael who was born in and alexis who was born in levy is an oncological surgeon during the period relevant to this case he practiced medicine in broward county florida since he has been a solo practitioner and has managed his own medical business from until petitioner was a full-time homemaker and did not work outside the home petitioner and levy separated in they were divorced on date from the time of their separation in through the time of the trial in this case they maintained separate households and have lived apart from one another in petitioner and levy each moved out of their two-bedroom condominium unit in key biscayne florida which had been their marital home the key biscayne condominium in petitioner and her children moved back into the key biscayne condominium since levy has lived at various other locations in the miami area in petitioner became a real_estate agent for a realty firm this was her first paying job in approximately years she earned dollar_figure from her work as a real_estate agent for that year levy did not discuss his medical business or his financial dealings with petitioner petitioner did not know what amount of money levy had on deposit in his personal banking account from until their separation in levy exercised complete control_over their household expenditures and the money that petitioner spent levy would handle and pay all of their family’s household bills and he would give petitioner cash to pay for food clothing and other miscellaneous items petitioner did not have a credit card until levy continued to maintain substantial control_over petitioner’s household expenditures from when petitioner and he separated and began maintaining separate households through at least when they were divorced from through levy would handle and pay all of petitioner’s major household bills including the key biscayne condominium’s monthly mortgage condo fee and utilities as well as the lease payments and insurance on the car that petitioner drove petitioner and levy’s three children lived with petitioner prior to the time they began college during summers while they were in college and occasionally after their graduation from college to enable petitioner to pay for her and their children’s other living_expenses such as food clothing recreation etc levy provided petitioner with a stipend on an as-needed basis he would either give petitioner cash or draw her a check to deposit into the checking account she maintained levy paid for the college tuitions of their three children nicole attended and graduated from emory university michael attended and graduated from tulane university alexis attended and graduated from northeastern university nicole and michael also each had the use of a car while attending college levy paid for the acquisition_cost insurance and maintenance of the cars used by nicole and michael from through the time of the trial in this case petitioner did not enjoy a lavish lifestyle during their marriage levy did not give her expensive gifts or jewelry petitioner did not buy lavish household furnishings or clothes during this time she and her family did not take trips abroad most of the vacations she and her family took were visits to family in margate florida and in new york state for a number of years levy had a serious gambling problem although petitioner knew that levy gambled on occasion she did not know of the extent and seriousness of his problem until around b the deficiency on date petitioner and levy jointly filed a form_1040 u s individual_income_tax_return for that was prepared by an accountant employed by levy petitioner signed the return but she had no involvement in the preparation of the return no discussions took place between petitioner and levy about the preparation of the joint_return the joint_return reflected adjusted_gross_income of dollar_figure taxable_income of dollar_figure tax due of dollar_figure and withholding credits of dollar_figure subsequently respondent examined and proposed an adjustment to the joint_return petitioner and levy agreed to that adjustment form_4340 certificate of assessments payments and other specified matters form dated date indicates that on date respondent assessed income_tax deficiency in the amount of dollar_figure plus dollar_figure in interest form_4340 also indicates several future levies and notices to levy dated between and on date petitioner and levy executed a form_900 tax_collection_waiver extending the period of limitations for collection of their tax_liability until date the form_900 waiver reflected that petitioner and levy had an unpaid tax_liability of dollar_figure as of date form_4340 lists in pertinent part the following actions with respect to petitioner and levy’s taxable_year assessment payment assessment explanation of other debits credit date 23c date transaction reversal reversal rac return filed -- dollar_figure tax assessed withholding -- dollar_figure -- excess fica overpayment -- big_number -- credit elect transferred to next tax pd refund -- big_number -- additional tax dollar_figure -- assessed by examination prior to day or day ltr overpayment -- dollar_figure -- credit applied interest assessed dollar_figure -- federal_tax_lien -- -- -- overpayment -- dollar_figure -- credit applied subsequent pmt -- dollar_figure -- dishonored -- big_number -- subsequent pmt dishonored_check dollar_figure -- penalty fees and collec- dollar_figure -- -- tion costs fees and collec- dollar_figure -- -- tion costs federal_tax_lien - -- -- fees and collec- dollar_figure tion costs fees and collec- dollar_figure -- -- tion costs subsequent pmt - dollar_figure -- levy subsequent pmt - dollar_figure -- misc pmt subsequent pmt - dollar_figure -- levy subsequent pmt -- dollar_figure -- levy overpayment -- dollar_figure -- credit applied collection sta- -- -- -- tute extension to federal_tax_lien -- -- -- fees and collec- dollar_figure -- -- tion costs subsequent pmt -- dollar_figure -- levy subsequent pmt -- dollar_figure -- levy intent to levy -- -- -- collection_due_process_notice levy notice issued intent to levy -- -- -- collection_due_process_notice levy notice issued intent to levy -- -- -- collection_due_process_notice return receipt signed intent to levy -- -- -- collection_due_process_notice return receipt signed subsequent pmt -- dollar_figure -- levy subsequent pmt -- dollar_figure -- levy subsequent pmt -- dollar_figure -- levy subsequent pmt -- dollar_figure -- levy bankruptcy suit -- -- -- pending1 bankruptcy suit -- -- -- no longer pending as discussed more fully infra the entry reflects the bankruptcy suit filed by levy which was subsequently discharged on date c the through tax_liabilities petitioner and levy filed joint returns for and as to each of these returns the return_due_date the date upon which that return was filed and the total income taxable_income and balance due that petitioner and levy reported are as follows reported year due_date date filed total income taxable_income balance due 1dollar_figure dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number 2big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1the parties have been unable to locate a copy of the return records that respondent maintained in the ordinary course of business reflect that petitioner and levy reported having an adjusted_gross_income of dollar_figure a self-employment_tax liability of dollar_figure and tax due of dollar_figure 2the parties have been unable to locate a copy of the return records that respondent maintained in the ordinary course of business reflect that petitioner and levy reported having an adjusted_gross_income of dollar_figure a taxable_income of dollar_figure a self-employment_tax liability of dollar_figure and tax due of dollar_figure none of the above balance due amounts were paid when the return for that year was filed no discussions took place between petitioner and levy about the preparation or filing of the and returns nor did petitioner and levy discuss the payment of the unpaid tax_liability as of the date of the trial in this case with the exception of tax_liability the levys’ tax_liabilities remained unpaid during petitioner sold two residential real properties and was entitled to real_estate commissions of dollar_figure on date respondent levied on petitioner’s dollar_figure of real_estate commissions and applied the proceeds to fully satisfy the joint tax_liability d petitioner and levy’s divorce and levy’s bankruptcy filing petitioner and levy were divorced on date petitioner received the key biscayne condominium as part of the dissolution of the marriage levy also was required to pay petitioner dollar_figure per month in alimony their marital settlement agreement specified that for tax purposes the dollar_figure monthly payment would not be includable in petitioner’s gross_income and would not be deductible by levy their marital settlement agreement provided that levy would be solely responsible for the through tax_liabilities which were estimated to total over dollar_figure as of date and the previously discussed deficiency on date levy filed a petition with the united_states bankruptcy court for the southern district of florida seeking relief under chapter of the bankruptcy code on date levy was granted a discharge in his bankruptcy proceeding discharging him from among other things his and through federal_income_tax liabilities e petitioner’s request for relief from joint liability for tax under sec_6015 on date petitioner filed with respondent form_8857 request for innocent spouse relief in which she sought relief from joint liability for and through petitioner’s form_8857 stated in pertinent part the taxpayer petitioner has been living in a separate dwelling from her husband from late in through current although the taxpayer filed jointly with her the agreement refers to a deficiency not the deficiency we infer from the nature of this controversy and the entirety of the record that the agreement intended to refer to the deficiency husband for the tax periods in question the tax and related statutory additions are attributable to her husband her husband has been an employed physician during those tax periods and generated the income that created the corresponding tax_liability the taxpayer was aware of the tax_liability from previous notices and prior tax actions that were acted upon her husband’s accounts sic however she believed to her detriment that a plan for payment of the tax_liability had been reached between her husband and the internal_revenue_service most recently she was aware that her husband had paid in over dollar_figure as part of his agreement with the service the taxpayer has generated her own income starting in the tax_year and will be responsible for any related tax issues from that period forward the taxpayer received a notice_of_levy that was issued to her real_estate broker dated and this was her first realization that there was a problem in fact the address listed on the notice for the taxpayer is not her own but her husband’s business address although the taxpayer may be legally married to her husband she has not generated any significant income during the tax periods in question that would create the tax_liability not only is this an inequitable situation for the taxpayer the taxpayer will definitely suffer significant hardship from this current levy and any others that may be pending her only income source is with the real_estate broker and these unjust levy actions unfairly restrict the taxpayer’s ability to earn a living petitioner signed the form_8857 the form_8857 had been prepared by petitioner’s accountant by notices dated february and date respondent denied petitioner’s request for any relief under sec_6015 in the date notice respondent determined that petitioner was not entitled to relief for under sec_6015 c or f respondent explained that relief was being denied for because petitioner had failed to respond to respondent’s request for additional information in the date notice respondent determined that petitioner was not entitled to relief for through under sec_6015 respondent explained that relief was being denied for through because petitioner had failed to respond to respondent’s request for additional information opinion generally married taxpayers may elect to file jointly a federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse requesting spouse may however seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability according to provisions under sec_6015 sec_6015 if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 sec_6015 a prerequisite to granting relief under sec_6015 or c is the existence of a tax_deficiency sec_6015 and c 120_tc_62 consequently if there is no deficiency for the year for which relief is sought relief from joint_and_several_liability is not available under either subsection see 120_tc_137 see also 121_tc_73 block v commissioner supra when petitioner and levy filed their joint returns for through they did not remit payment of the reported balance due on those returns petitioner thus acknowledges she does not qualify for relief under sec_6015 or c for the years through since there is no deficiency but rather an underpayment in tax for each of those years see eg washington v commissioner supra pincite the parties agree that for unlike through there is a deficiency joint liability for which petitioner is seeking relief under sec_6015 or c a relief under sec_6015 for sec_6015 provides sec_6015 relief from joint_and_several_liability on joint_return b procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement sec_6015 is similar to former sec_6013 we may look at cases interpreting former sec_6013 for guidance when analyzing parallel provisions of sec_6015 see 118_tc_106 affd 353_f3d_1181 10th cir the failure by a requesting spouse under sec_6015 to satisfy any of its requirements prevents such spouse from qualifying for relief under that subsection 119_tc_306 affd 101_fedappx_34 6th cir the parties here agree that petitioner satisfies the requirements of sec_6015 and e petitioner contends and respondent disputes that she satisfies the requirements of sec_6015 c and d the return for is not in evidence nor is there any other documentary_evidence concerning the nature of the adjustment giving rise to the deficiency of dollar_figure in additional tax that respondent assessed on date at trial levy testified that the adjustment concerned a tax_shelter in which he invested during or he maintained and we have found that while petitioner signed the return she did not examine or review the return he said and we have found that he never discussed the return with her or the liability that might be owed sec_6015 requires petitioner to establish that in signing the return she did not know and had no reason to know of the deficiency an appeal in this case generally would lie in the court_of_appeals for the eleventh circuit absent an agreement to the contrary concerning appellate venue the principal eleventh circuit cases interpreting the no reason to know requirement are 18_f3d_1521 11th cir revg and remanding tcmemo_1991_ and 872_f2d_1499 11th cir affg tcmemo_1988_63 the standard to be applied is whether a reasonably prudent taxpayer under the circumstances of the requesting spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted stevens v commissioner supra pincite 94_tc_126 affd on other issues 992_f2d_1132 11th cir this standard applies to deductions as well as income matters stevens v commissioner supra pincite n bokum v commissioner supra pincite 18_f3d_1521 11th cir revg and remanding tcmemo_1991_463 and 872_f2d_1499 11th cir affg tcmemo_1988_63 involved former sec_6013 rather than current sec_6015 the language of both provisions however is roughly the same see 117_tc_279 n some of the courts of appeals have adopted a more lenient approach than the tax_court in deduction cases where a requesting spouse knows of the transaction that gave rise to the understatement see 118_tc_106 affd 353_f3d_1181 10th cir the court_of_appeals for the eleventh circuit appears not to have squarely decided this issue of which approach it will adopt for deduction cases see kistner v commissioner supra pincite noting favorably cases from other circuits adopting this more lenient approach ferrarese v commissioner aftr2d ustc par big_number at big_number 11th cir affg per curiam tcmemo_1993_404 because we believe that petitioner has failed to meet her burden of showing she had no reason to know of the deficiency under the more lenient approach any disparity between that more lenient approach and the tax court’s approach is immaterial to our disposition of this case see jonson v commissioner supra pincite in determining whether petitioner had reason to know of the deficiency relevant factors to consider include petitioner’s level of education petitioner’s involvement in the family business and financial affairs the presence of expenditures that appear lavish or unusual when compared to her family’s past levels of income standard of living and spending patterns and her husband’s evasiveness and deceit concerning the couple’s finances see kistner v commissioner supra pincite stevens v commissioner supra pincite in addition to the foregoing factors in the case of a deficiency attributable to erroneous tax_shelter deductions a tax_return setting forth dramatic deductions generally will put a reasonable taxpayer on notice that further investigation is warranted a requesting spouse who has a duty to inquire but does not do so will fail the no reason to know requirement of sec_6015 and be precluded from obtaining relief under sec_6015 see 992_f2d_1256 2d cir affg tcmemo_1992_228 117_tc_279 cohen v commissioner tcmemo_1987_537 levin v commissioner tcmemo_1987_67 see also kistner v commissioner supra pincite stevens v commissioner supra pincite bokum v commissioner supra pincite sec_1_6015-2 income_tax regs is not applicable to this case as petitioner’s form_8857 seeking relief under sec continued a return has dramatic deductions where that return sets forth large tax_shelter losses offsetting income from other sources and substantially reducing or eliminating a couple’s tax_liability see hayman v commissioner supra pincite mora v commissioner supra pincite cohen v commissioner supra levin v commissioner supra as previously indicated on their return petitioner and levy claimed an improper tax_shelter loss this tax_shelter loss offset levy’s other income and substantially reduced petitioner’s and his tax_liability for we find that petitioner has failed to meet her burden of showing as required under sec_6015 that a reasonably prudent taxpayer in her position at the time she signed the return would have no reason to know of the understatement or that no further investigation was warranted see 112_f3d_1258 5th cir affg tcmemo_1995_572 mora v commissioner supra pincite we hold that petitioner is not entitled to relief from joint liability for under sec_6015 continued b c or f for was filed before date see sec_1_6015-9 sec_1_6015-1 income_tax regs in so finding we need not decide for purposes of sec_6015 whether the understatement is attributable to erroneous items of levy or taking into account all the facts and circumstances it is inequitable to hold petitioner liable for the deficiency b relief under sec_6015 for respondent also denied petitioner’s request for relief under sec_6015 for petitioner and levy have each maintained separate households since because she and levy did not reside together during the 12-month_period ending on the date date when she filed her form_8857 petitioner was eligible to make an election under sec_6015 sec_6015 upon the satisfaction of certain conditions sec_6015 relieves the requesting spouse of liability for the items making up the deficiency that would have been allocable solely to the nonrequesting spouse if the spouses had filed separate tax returns for the taxable_year sec_6015 a 282_f3d_326 5th cir affg 115_tc_183 petitioner has the burden of proving which items would not have been allocated to her if the spouses had filed separate returns mora v commissioner supra pincite burden_of_proof under sec_6015 normally on taxpayer but is shifted to respondent for purposes of applying actual with respect to the joint liability for the 2-year period under sec_6015 during which petitioner had to make the election did not expire before the date which wa sec_2 years after the date of the first collection action against petitioner instituted after date internal revenue restructuring and reform act of publaw_105_206 112_stat_740 knowledge exception to relief in sec_6015 citing 116_tc_189 in opposing petitioner’s claim for separate liability election relief under sec_6015 respondent essentially argues only that there is insufficient evidence in the record upon which to allocate or attribute the items giving rise to the deficiency to levydollar_figure we disagree as previously discussed levy testified that the deficiency arose from a tax_shelter in which he invested levy confirmed that petitioner did not participate and had no involvement in the tax_shelter investment we found his testimony to be credible the record reflects that petitioner played no role whatsoever in and had little knowledge of levy’s medical business or his other financial dealings petitioner was a full-time homemaker and did not have her own source_of_income until petitioner has established by a preponderance_of_the_evidence that the deficiency is entirely allocable to levy see eg mora v commissioner t c pincite cf feldman unlike sec_6015 a mere reason to know is insufficient to preclude relief under sec_6015 see 282_f3d_326 ndollar_figure 5th cir affg 115_tc_183 114_tc_333 respondent has not argued that either the tax_benefit exception of sec_6015 or the fraud exception of sec_6015 is applicable see mora v commissioner t c pincite there are no facts to suggest that either exception applies here v commissioner 20_f3d_1128 11th cir affg tcmemo_1993_17 in addition respondent has not shown that petitioner had actual knowledge of the item giving rise to the deficiency see sec_6015 accordingly we hold that petitioner is entitled to relief under sec_6015 from joint liability for the deficiency in light of this holding we need not consider whether petitioner is eligible to receive relief under sec_6015 for dollar_figure c relief under sec_6015 for through respondent denied petitioner’s request for equitable relief under sec_6015 from joint liability for and we have jurisdiction to review the commissioner’s denial of a requesting spouse’s request for equitable relief under sec_6015 washington v commissioner t c pincite 118_tc_494 to prevail petitioner must establish that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion washington v commissioner supra pincite cheshire v refunds are limited to situations where relief is granted under sec_6015 or f see sec_6015 however there is no indication in the record that petitioner would be entitled to a refund_or_credit if granted relief under sec_6015 because relief under sec_6015 would not provide petitioner any more relief than she would obtain under sec_6015 we need not give this matter further consideration see sec_6015 commissioner 115_tc_183 affd 282_f3d_326 5th cir respondent denied petitioner’s request for equitable relief under sec_6015 for through on the basis that she had failed to reply to respondent’s request for additional informationdollar_figure we note that in reviewing whether respondent’s determination was an abuse_of_discretion our finding is made in a trial de novo and is not limited to matter contained in respondent’s administrative record 122_tc_32 as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2000_15 2000_1_cb_447 that the commissioner will consider in determining whether an individual qualifies for relief under sec_6015 revproc_2000_15 sec_4 c b pincite lists seven conditions threshold conditions which must be satisfied before the commissioner will consider a request for relief under sec_6015 respondent agrees that those threshold conditions are satisfied in this casedollar_figure petitioner alleges that her failure to respond and provide additional information resulted from the letters to her from the internal_revenue_service not being forwarded timely to her by levy and other persons at her accountant’s old business office address revproc_2003_61 2003_2_cb_296 which superseded revproc_2000_15 2000_1_cb_447 is not applicable continued revproc_2000_15 sec_4 c b pincite lists factors that the commissioner will consider in deciding whether to grant equitable relief under sec_6015 revproc_2000_15 sec_4 c b pincite lists the following six factors that the commissioner will consider as weighing in favor of granting relief for an unpaid liability the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse would suffer economic hardship if relief is denied the requesting spouse was abused by the nonrequesting spouse the requesting spouse did not know or have reason to know that the reported liability would be unpaid the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability and the unpaid liability is solely attributable to the nonrequesting spouse revproc_2000_15 sec_4 c b pincite lists the following six factors that the secretary will consider as continued in the instant case revproc_2003_61 supra is effective for requests for relief filed under sec_6015 which are filed on or after date and for requests for such relief which were pending on and for which no preliminary determination_letter has been issued as of that date revproc_2003_61 sec c b pincite here petitioner’s form_8857 was filed on date and was no longer pending on date as respondent denied her request for relief therein in notices dated feb and date weighing against granting relief for an unpaid liability the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know that the reported liability would be unpaid at the time the return was signed the requesting spouse benefited beyond normal support from the unpaid liability the requesting spouse will not suffer economic hardship if relief is denied the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates and the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability in addition revproc_2000_15 sec_4 c b pincite states no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factors will be considered and weighed appropriately furthermore the list of aforementioned factors is not intended to be exclusive in deciding whether respondent’s determination that petitioner is not entitled to relief under sec_6015 was an abuse_of_discretion we consider evidence relating to all the facts and circumstances see generally washington v commissioner supra pincite in this case respondent acknowledges that the marital factor ie that petitioner was divorced or separated from levy weighs in favor of granting petitioner relief for all years respondent further acknowledges that the attribution factor ie that the unpaid tax_liability for the tax_year for which relief is sought is solely attributable to levy weighs in favor of granting petitioner relief for all years except in opposing relief to petitioner respondent contends levy had no legal_obligation to pay the through tax_liabilities as petitioner knew his obligation under their marital settlement agreement to pay those taxes was illusory petitioner was not abused by levy petitioner has failed to show she would suffer economic hardship if relief were not granted petitioner knew or had reason to know that her through tax_liabilities would not be paid at the time each return for those years was filed petitioner significantly benefited from the unpaid tax_liabilities petitioner failed to make a good_faith effort to comply with federal_income_tax laws in following tax years and a portion of the tax_liability is attributable to petitioner some of respondent’s contentions are not supported by the record and each of these factors will be addressed separately requesting spouse’s legal_obligation factor petitioner and levy’s marital settlement agreement placed the legal_obligation to pay the unpaid through tax_liabilities exclusively on levy respondent notes however that revproc_2000_15 sec_4 c b pincite provides that this will not be a factor weighing in favor of relief if petitioner knew or had reason to know at the time the divorce agreement was entered that levy would not pay the tax_liabilities respondent argues during june of respondent levied real_estate commissions the petitioner earned the petitioner filed her request for innocent spouse relief on date approximately ten months later on date petitioner entered into a marital settlement agreement with levy it would be incredible for the petitioner to argue that she had no reason to know that levy would not honor the terms of the marital settlement agreement considering levy’s history of noncompliance with the requirements of federal tax law moreover the fact that petitioner continued to pursue sec_6015 relief even after the marital settlement agreement obligated levy to pay the delinquent taxes supports a finding that petitioner knew levy would not honor the terms of that agreement indeed any doubts the petitioner may have had about levy complying with the terms of the marital settlement agreement were resolved by august at which time levy filed for bankruptcy we reject respondent’s argument that petitioner knew or had reason to know that levy would not pay the through tax_liabilities at the time they entered their marital settlement agreement that agreement was the product of arm’s length negotiations between petitioner and levy petitioner and levy were adversaries and each was represented by his or her own divorce attorney in the dissolution of the marital relationship petitioner insisted that levy agree to be liable exclusively for the tax_liabilities although shortly after the divorce on date levy filed for and obtained a bankruptcy discharge from the tax_liabilities at the time the marital settlement agreement was entered petitioner and her attorney had not anticipated the bankruptcy and discharge of levy petitioner did not know or have reason to know then that levy would attempt to avoid paying the tax_liabilities by obtaining a bankruptcy discharge we also disagree with respondent’s contention that petitioner’s continuance of her efforts to seek innocent spouse relief for and through after the conclusion of the marital settlement agreement somehow establishes that she knew levy would not honor his obligation under that agreement to pay those tax_liabilities in continuing to prosecute her claim for innocent spouse relief petitioner was acting in her own best interest as of date the and through tax_liabilities were estimated to be more than dollar_figure the marital settlement agreement between petitioner and levy under which levy agreed to be liable exclusively for those tax_liabilities would not bar respondent from undertaking future collection action against petitioner upon the unpaid tax_liabilities although levy earned substantial income as an oncological surgeon he lacked current_assets sufficient to pay the tax_liabilities additionally if petitioner were granted relief as an innocent spouse from joint liability for under sec_6015 or f she would be entitled to a dollar_figure refund attributable to previously levied real_estate commissions see sec_6015 washington v commissioner t c pincite this factor weighs in favor of granting petitioner equitable relief for through cf knorr v commissioner tcmemo_2004_212 abuse factor petitioner does not assert that she was abused by levy or otherwise coerced into executing the through joint returns lack of spousal abuse is not a factor listed in sec_4 of revproc_2000_15 c b pincite that weighs against granting equitable relief therefore this factor is neutral see washington v commissioner supra pincite economic hardship factor revproc_2000_15 sec_4 c c b pincite provides that the determination of whether a requesting spouse will suffer economic hardship if relief is not granted will be based on rules similar to those provided in sec_301 b proced admin regsdollar_figure respondent contends that petitioner has failed to establish that she would suffer economic hardship if relief were denied for through we agree with respondent petitioner provided inadequate evidence addressing pertinent factors given in sec_301_6343-1 proced admin regs petitioner mainly relied only upon her own self-serving and conclusory testimony that she lacks the income and financial resources to pay the and through tax_liabilities she failed to offer any evidence concerning her reasonable basic living_expenses and the cost of living in the miami florida area petitioner received the key biscayne condominium from the dissolution of the marriage on cross-examination by respondent petitioner estimated that the key biscayne condominium had a sec_301_6343-1 proced admin regs provides factors that will be considered in determining whether satisfaction of the levy will cause an individual taxpayer economic hardship due to an inability to pay reasonable living_expenses these factors include the taxpayer’s age employment status and history ability to earn and the number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation and current tax_payments the cost of living in the geographic area the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses and any other factor the taxpayer claims bears on economic hardship and brings to the attention of the director value of dollar_figure and further related that the condominium was encumbered by a dollar_figure mortgage petitioner was also entitled to receive dollar_figure per month in nontaxable payments from levy petitioner earned dollar_figure as a real_estate agent for additionally by all three of her children had reached majority and were no longer her dependents we conclude that petitioner has failed to meet her burden of showing that she would suffer economic hardship if relief were not granted to her for through see knorr v commissioner supra noting among other things that requesting spouse’s situation was dissimilar to other cases where taxpayers were living at or near poverty level and proved they would suffer economic hardship without granting of relief ogonoski v commissioner tcmemo_2004_52 holding that economic hardship factor weighed against taxpayer because she failed to introduce sufficient current financial information on that factor castle v commissioner tcmemo_2002_142 holding that taxpayer failed to establish economic hardship because she did not offer evidence regarding pertinent factors in determining her reasonable basic living_expenses this lack of economic hardship weighs against granting petitioner relief for through knowledge or reason to know factor in the case of a liability that was reported but not paid the fact that the requesting spouse did not know and had no reason to know that the liability would not be paid at the time the return was signed is a factor weighing in favor of granting relief revproc_2000_15 sec_4 d c b pincite by contrast the fact that the requesting spouse knew or had reason to know that the reported liability would not be paid is a strong factor weighing against relief revproc_2000_15 sec_4 b c b pincite respondent contends that petitioner had reason to know that the tax_liability for through would not be paid_by levy because the returns for those years except that for were filed late and she failed to review the returns and inquire whether the taxes would be paid alternatively respondent contends that petitioner at a minimum had reason to know the through balance due amounts would not be paid_by levy among other things respondent notes that on date prior to the time she signed the returns for those years petitioner had executed a tax_collection_waiver showing that she and levy still had an unpaid tax_liability for of more than dollar_figure she and levy had agreed to the adjustment giving rise to that liability no later than date the date the tax was assessed we disagree with respondent’s argument that petitioner had reason to know that levy would not pay the through tax_liabilities the through tax_liabilities were attributable to levy as petitioner had no source_of_income levy controlled all aspects of his medical business and he conducted his business and financial affairs without any assistance or involvement from petitioner levy arranged for the preparation of the through returns he did not discuss with petitioner the preparation and the filing of those returns and the payment of the tax owed contrary to respondent’s argument we are unwilling to infer here that the late filing of the and returns should have given petitioner reason to know that levy would not pay the tax_liabilities the return was filed only about weeks late on date the and returns along with the timely filed return were filed on date and were filed respectively months and months late the return was filed almost months late on date we think a person in petitioner’s position could reasonably have believed that the late filing of the and returns was due to the domestic turmoil between petitioner and levy petitioner and levy separated in and each moved out of the key biscayne condominium that had been their marital home thereafter they each maintained a separate household and lived apart more importantly levy earned substantial income from which he had adequate funds to pay the reported through balance due amounts on their return he and petitioner reported having a total income of dollar_figure on their return they reported having a total income of dollar_figure the record further reflects that levy concealed his gambling problem from petitioner and that she did not find out about the severity of his problem until long after she had signed the through returns we conclude that petitioner had no knowledge or reason to know that the reported balance due amounts would not be paid_by levy see eg ewing v commissioner t c pincite washington v commissioner t c pincite with respect to the through balance due amounts however petitioner had reason to know that levy would not pay those tax_liabilities at the time she signed the returns for those years at trial petitioner claimed that she had no idea that levy had not been paying their taxes until sometime in after respondent took action to levy upon her real_estate commissions she confronted levy and then talked to their accountant yet petitioner later acknowledged that she signed the tax_collection_waiver for on date that waiver reflected that she and levy still had an unpaid tax_liability for of more than dollar_figure additionally as respondent points out petitioner’s form_8857 states that she knew of the unpaid tax_liabilities from prior collection actions that respondent took against levy’s accounts although her form_8857 does not specify the dates upon which those collection actions against his accounts occurred respondent notes that such actions likely took place in march and april of the form_4340 certificate of assessments payments and other specified matters for reflects that respondent levied dollar_figure on date dollar_figure on date and dollar_figure on date petitioner among other things argues the form_8857 which petitioner signed was prepared by her accountant and the record does not definitively establish the dates the collection actions referenced in the form_8857 occurred petitioner however overlooks the fact that her accountant knew the details with respect to the collection actions referenced in the form_8857 petitioner failed to offer her accountant’s testimony the accountant could have clarified that these collection actions for involved levies upon levy’s accounts during march and date prior to the time she signed the returns for through petitioner knew respondent had taken collection actions for involving levies upon levy’s accounts during march and april of and had signed a tax_collection_waiver on date showing that she and levy still owed an unpaid tax_liability of more than dollar_figure for we conclude that petitioner had reason to know that levy would not pay the through balance due amounts at the time she signed the returns for those years see knorr v commissioner tcmemo_2004_212 this factor weighs in favor of granting petitioner relief for through but weighs against granting petitioner relief for through significant benefit factor revproc_2000_15 sec_4 c c b pincite provides that the requesting spouse significantly benefiting beyond normal support from the unpaid liability is a factor weighing against granting her relief sec_4 c of revproc_2000_15 supra references former sec_1 b income_tax regs for purposes of determining whether the requesting spouse received a significant benefitdollar_figure although former sec_1 b income_tax regs date provided in pertinent part in making such a determination a factor to be continued revproc_2000_15 includes the statement that the significant benefit factor can only favor respondent this court has held that the fact the requesting spouse did not significantly benefit can weigh in favor of the requesting spouse this is because caselaw under former sec_6013 considered the fact that the taxpayer did not significantly benefit as a factor in favor of granting relief to that taxpayer ewing v commissioner t c pincite ferrarese v commissioner tcmemo_2002_249 see also 292_f3d_800 d c cir cases deciding whether a taxpayer was entitled to equitable relief under former sec_6013 are helpful in deciding whether a taxpayer is entitled to relief under sec_6015 affg tcmemo_2000_332 cheshire v commissioner f 3d pincite n respondent contends that petitioner significantly benefited from the unpaid through tax_liabilities specifically continued considered is whether the person seeking relief significantly benefitted directly or indirectly from the items omitted from gross_income however normal support is not a significant ‘benefit’ for purposes of this determination evidence of direct or indirect benefit may consist of transfers of property including transfers which may be received several years after the year in which the omitted item_of_income should have been included in gross_income thus for example if a person seeking relief receives from his spouse an inheritance of property or life_insurance_proceeds which are traceable to items omitted from gross_income by his spouse that person will be considered to have benefitted from those items respondent asserts petitioner directly and significantly benefited from levy’s payment of all the expenses of maintaining petitioner’s separate household including the mortgage condo fees utilities and other expenses following their separation in petitioner directly benefited through receiving the key biscayne condominium under her and levy’s marital settlement agreement and she indirectly benefited through levy’s payment of their three children’s college tuitions although levy paid the living_expenses relating to petitioner’s separate household and the mortgage on the key biscayne condominium such payments were not lavish expenditures beyond what is required for petitioner’s normal support petitioner thus did not significantly benefit from the unpaid through tax_liabilities by levy’s payment of her separate household expenses see 93_tc_672 normal support is determined by the circumstances of the parties ogonoski v commissioner tcmemo_2004_52 foley v commissioner tcmemo_1995_16 similarly the transfer to petitioner of the key biscayne condominium did not result in petitioner’s receiving more than she otherwise would have as part of a divorce settlement under the marital settlement agreement petitioner received the condominium and levy’s promise to pay her dollar_figure per month in alimony the condominium had been jointly owned by petitioner and levy since and had been their marital home it constituted the only significant asset listed in the marital settlement agreement petitioner thus did not significantly benefit from the unpaid through tax_liabilities by receiving the key biscayne condominium under the marital settlement agreement cf stiteler v commissioner tcmemo_1995_279 holding that taxpayer significantly benefited from tax understatements due to her receipt of significant cash and notes under separation agreement where cash and notes were in addition to proceeds from sale of family residence and spousal support affd 108_f3d_339 9th cir with respect to the college tuition payments however matters are different as previously discussed normal support is not a significant benefit and is measured by the circumstances of the parties see estate of krock v commissioner supra in determining whether the requesting spouse significantly benefited from the unpaid tax_liabilities we consider whether the requesting spouse and the nonrequesting spouse were able to make expenditures in the taxable years in question that they would not have been able to make see 119_tc_306 118_tc_106 knorr v commissioner tcmemo_2004_212 monsour v commissioner t c memo 2004-dollar_figure here the unpaid through tax_liabilities enabled levy to pay the college tuitions of the three children and still maintain petitioner’s and his normal standard of living these payments that he made for the children’s college educations were significant we conclude that petitioner significantly benefited from the unpaid through tax_liabilities see alt v commissioner supra jonson v commissioner supra this factor weighs against granting petitioner relief compliance factor sec_4 e of revproc_2000_15 c b pincite provides that the requesting spouse’s failure to make a good_faith effort to comply with federal_income_tax laws in tax years following the tax years for which relief is sought is a factor weighing against relief respondent contends that petitioner in multiple instances did not comply with federal_income_tax law requirements for her through taxable years respondent notes petitioner filed her form_1040 for for which she used a filing_status of married filing separate on date approximately year late petitioner paid the tax she owed for on date about months after it was due she paid the tax she owed for on december the equitable factors we consider under sec_6015 are the same equitable factors we consider under sec_6015 122_tc_32 ndollar_figure almost months after it was due and she paid the tax she owed for on date about months after it was due we agree with respondent that petitioner failed to make a good_faith effort to comply with income_tax laws for tax years following the tax years in issue through see castle v commissioner tcmemo_2002_142 requesting spouse failed to establish compliance factor did not apply against her where she provided no explanation for filing_return for subsequent tax_year more than year late cf ewing v commissioner t c pincite this factor weighs against granting petitioner relief attribution factor for as previously discussed respondent acknowledges that the attribution factor weighs in favor of granting petitioner relief for through sec_4 f of revproc_2000_15 c b pincite provides that the fact that the liability for which relief is sought is solely attributable to the nonrequesting spouse weighs in favor of relief sec_4 a of revproc_2000_15 c b pincite provides that the fact that the unpaid liability is attributable to the requesting spouse weighs against granting relief respondent contends that the attribution factor does not weigh in favor of granting petitioner relief for as some of the liability for that year is attributable to her because the weight of all other factors weighs against granting petitioner relief for the taxable years through we need not decide the extent to which the attribution factor affects granting petitioner relief for other factor revproc_2000_15 sec_4 c b pincite acknowledges that the factors listed therein are not exhaustive despite this respondent did not consider the fact that petitioner did not participate in any wrongdoing with respect to the unpaid through tax_liabilities as previously discussed petitioner from the time she signed the returns for those years until reasonably believed levy would pay the through balance due amounts the problem originated with levy who as discussed above concealed from petitioner his nonpayment of those tax_liabilities and his serious gambling problem see ewing v commissioner t c pincite holding that husband’s concealment from taxpayer of his nonpayment of tax_liability was a factor supporting taxpayer’s claim for relief under sec_6015 with respect to the through tax_liabilities however as discussed supra petitioner had reason to know levy would not pay those liabilities at the time she signed the returns for those years see knorr v commissioner tcmemo_2004_212 noting tax court’s consistent application of principle that provisions providing relief from joint_and_several_liability were designed to protect the innocent not the intentionally ignorant cf ewing v commissioner t c pincite levy’s concealment of his nonpayment of taxes and gambling problem weighs in favor of granting petitioner relief for through but not for through conclusions although it is undisputed that petitioner meets the threshold conditions of section dollar_figure of revproc_2000_15 supra she does not qualify for relief under sec_6015 for through under section dollar_figure of revproc_2000_15 because among other things she has failed to establish that she will suffer economic hardship if relief is not granted petitioner however may still qualify for relief under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold petitioner liable for all or part of the unpaid liability revproc_2000_15 sec_4 c b pincite as previously discussed petitioner had no knowledge or reason to know at the time she signed the returns for through that levy would not pay those tax_liabilities indeed levy concealed from her for some time his nonpayment of those tax_liabilities and his serious gambling problem in addition as respondent acknowledges those liabilities were solely attributable to levy and petitioner and he were separated at the time she filed her form_8857 levy also had a legal_obligation pursuant to their marital settlement agreement to pay those liabilities although petitioner significantly benefited from the unpaid liabilities and failed to establish that she would suffer economic hardship if relief from those liabilities were not granted to her other important factors favor granting relief the factors weighing in favor of granting petitioner relief for through outweigh those weighing against granting her relief based upon our examination of the entire record before us we conclude that it would be inequitable to hold petitioner liable for the through tax_liabilities see vuxta v commissioner tcmemo_2004_84 ferrarese v commissioner tcmemo_2002_249 we further conclude that petitioner has failed to carry her burden of establishing that respondent abused his discretion in denying her relief under sec_6015 for through among other things petitioner had reason to know that levy would not pay the through tax_liabilities at the time she signed the returns for those years this is an extremely strong factor weighing against granting her relief for those years revproc_2000_15 sec_4 b c b pincite see also knorr v commissioner supra cf foor v commissioner tcmemo_2004_54 noting that where other factors in favor of equitable relief are unusually strong it is appropriate to grant relief under sec_6015 only in limited situations where requesting spouse knew or had reason to know liability would not be paid to reflect the foregoing decision will be entered for petitioner for and decision will be entered for respondent for and
